COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
                                                                  No. 08-10-00323-CV
                                                  §
                                                                    Appeal from the
 IN THE INTEREST OF G.C.,                         §
 A CHILD.                                                         394th District Court
                                                  §
                                                               of Brewster County, Texas
                                                  §
                                                                       (TC# 8889)
                                                  §

                                  MEMORANDUM OPINION

        This is an attempted appeal arising from an adoption proceeding. We dismiss for want of

jurisdiction.

        Appellants filed a notice of appeal from the trial court’s order dismissing their petition for

adoption. The order did not dispose of the intervenor’s counter-petition for adoption. Therefore,

on October 26, 2010, the Clerk of this Court notified the parties of the Court’s intent to dismiss the

appeal for want of jurisdiction because it appears that Appellants are attempting to appeal an

interlocutory order that did not dispose of all parties and all claims. The Clerk’s notice stated that

the appeal would be dismissed without further notice unless any party could show grounds for

continuing the appeal within ten days. On November 3, 2010, we received a supplemental clerk’s

record, which contains an order setting a hearing on the cross-petition for adoption. There is nothing

in the supplemental clerk’s record to indicate that the cross-petition has been decided, and we have

not received a response to the Clerk’s notice.

        “Where an order does not dispose of all issues and all parties, it is interlocutory and is not

appealable without express statutory authorization, severance, dismissal, or non-suit.” Cantu Servs.,
Inc. v. United Freedom Assocs., ___ S.W.3d ___, ___, 2010 WL 4336094, at *4 (Tex. App. – El

Paso Nov. 3, 2010, no pet. h.). In this case, there has been no disposition or severance of the

intervenor’s petition for adoption, and there is no statutory authorization for an interlocutory appeal.

Accordingly, the appeal is dismissed for want of jurisdiction.



                                                GUADALUPE RIVERA, Justice
November 17, 2010

Before Chew, C.J., McClure, and Rivera, JJ.